Case 2:21-mj-00127-KJN Document 7 Filed 08/11/21 Page 1 of 3




                                                               FILED
                                                               Aug 11, 2021
                                                           CLERK, U.S. DISTRICT COURT
                                                         EASTERN DISTRICT OF CALIFORNIA
Case 2:21-mj-00127-KJN Document 7 Filed 08/11/21 Page 2 of 3
Case 2:21-mj-00127-KJN Document 7 Filed 08/11/21 Page 3 of 3
